        CASE 0:20-cv-01105-SRN-DTS Doc. 9 Filed 07/17/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

Brion Finlay and all other similarly
                                                Case No. 20-cv-1105-SRN-DTS
situated,

             Plaintiff,

      vs.                                       DEFENDANT MYLIFE.COM,
                                                INC.’S MOTION TO DISMISS
MyLife.com Inc.                                UNDER FED. R. CIV. P. 12(b)(1)
                                                        AND 12(b)(6)
             Defendant.


      Defendant MyLife.com Inc. (“MyLife”) moves the Court, the Honorable

Susan R. Nelson presiding, for an Order dismissing this action against MyLife,

with prejudice, for lack of subject-matter jurisdiction pursuant to Federal Rule of

Civil Procedure 12(b)(1) or, in the alternative, for failure to state a claim pursuant

to Federal Rule of Civil Procedure 12(b)(6).

      This motion is based on all of the files, records, and proceedings herein

together with the memorandum of law, declaration of Eric M. Roberts, and

supporting materials submitted in accordance with the Federal Rules of Civil

Procedure and the Local Rules of this Court.
        CASE 0:20-cv-01105-SRN-DTS Doc. 9 Filed 07/17/20 Page 2 of 2




Dated: July 17, 2020                     FELHABER LARSON,

                                         By:   /s/ Richard Voelbel

                                         Richard R. Voelbel, #0387091
                                         Brandon J. Wheeler, #0396336
                                         220 South Sixth Street, Suite 2200
                                         Minneapolis, Minnesota 55402
                                         T: 612.339.6321
                                         rvoelbel@felhaber.com
                                         bwheeler@felhaber.com

                                         DLA PIPER LLP (US)

                                         Raj N. Shah (pro hac vice pending)
                                         Eric M. Roberts (pro hac vice pending)
                                         444 West Lake Street, Suite 900
                                         Chicago, Illinois 60606
                                         T: 312.368.4000
                                         raj.shah@dlapiper.com
                                         eric.roberts@dlapiper.com

                                         ATTORNEYS FOR MYLIFE.COM
                                         INC.




                                     2
